               Case 2:17-cr-00055-TLN Document 118 Filed 06/09/21 Page 1 of 2




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10
                                                        )
11   UNITED STATES OF AMERICA,                          )   CASE NO. 2:17-cr-00055-TLN
                                                        )
12               Plaintiff,                             )
                                                        )
13        v.                                            )   ORDER GRANTING THE UNITED STATES’
                                                        )   MOTION TO SEAL DOCKET ENTRY 109-1
14   DILESH SHARMA,                                     )   AND ALLOW THE GOVERNMENT TO FILE
                                                        )   A FULLY REDACTED VERSION
15               Defendant.                             )
                                                        )
16                                                      )
17

18          This matter is before the Court on the motion by the United States to seal Docket Entry 109-1,
19   Exhibit A to the Government’s Brief Re: Evidentiary Hearing, that was filed on June 4, that included
20   one unredacted instance listing the first name of a minor victim. The Court finds that:
21              1. Federal Rule of Criminal Procedure 49.1(a)(2) requires any party in an action in this
22                  Court to refer to “the name of an individual known to be a minor” by the minor’s initials
23                  only. Likewise, Local Rule 140(a)(i) requires that reference to all minors in criminal
24                  actions be by the minors’ initials only.

25              2. Title 18, United States Code, Section 3771(a)(8) states that a crime victim has “the right to
26                  be treated with fairness and with respect for the victim’s dignity and privacy.”

27              3. Title 18, United States Code, Section 3509(d)(2) provides for the filing under seal of
28                  “the name of or any other information concerning a child.”
              Case 2:17-cr-00055-TLN Document 118 Filed 06/09/21 Page 2 of 2


1               4. In Document 109-1 (Exhibit A to Government’s Brief Re: Evidentiary Hearing), the
2                   Government did not redact one instance of the first name of a minor victim.
3               5. This Court is authorized to seal documents upon the showing required by applicable law.
4                   See Local Rule 141(a) of the Local Rules of the United States District Court for the
5                   Eastern District of California; 18 U.S.C. § 3509(d)(2).
6           Based on the above, the Court also finds that sealing of Docket Entry 109-1 is appropriate to
7    avoid injury to the minor victim in this case, and to protect the minor victim’s privacy and comply with
8    federal law and other authority.
9           ACCORDINGLY, and for good cause shown, it is hereby ORDERED that the United States’
10   Motion to Seal Docket Entries 109-1 is GRANTED (ECF No. 113); and it is further, ORDERED that
11   the Government is permitted to file a fully redacted copy of Exhibit A to Docket Entry 109.
12          IT IS SO ORDERED.
13   DATED: June 8, 2021
14

15
                                                           Troy L. Nunley
16                                                         United States District Judge

17

18

19
20

21

22

23

24

25

26
27

28
